Citation Nr: 1523264	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  09-17 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder (claimed as mental limitations).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to February 1966.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision rendered by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied entitlement to service connection for bilateral hearing loss, mental limitations, and a right leg condition.  The Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO in January 2010.  A transcript of that hearing is of record.

In March 2012, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of that hearing is of record.  During that same month, the Veteran submitted additional evidence to the Board for consideration in connection with the claims on appeal along with a waiver of RO jurisdiction of such evidence.  Thus, the Board may properly consider the evidence.  38 C.F.R. § 20.1304 (2014).

The Board remanded the case in June 2012 to afford the Veteran VA rating examinations and obtain outstanding VA treatment records.  The RO then issued a March 2013 rating decision granting entitlement to service connection for a right knee strain, and issued a Supplemental Statement of the Case (SSOC) the same month denying entitlement to service connection for bilateral hearing loss and an acquired psychiatric disorder.  The RO additionally granted service connection for radiculopathy of the right lower extremity in a November 2013 rating decision.  As such, the issue of entitlement to service connection for a right leg disorder is no longer before the Board.  The issues of entitlement to service connection for bilateral hearing loss and an acquired psychiatric disorder now return to the Board for appellate adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to appellate review.

The June 2012 Board remand requested that the AMC obtain any additional VA clinical records pertaining to the Veteran's claimed bilateral hearing loss and acquired psychiatric disorders from the Oklahoma City VAMC from the period of February 1966 to September 1999 and from September 2011 to present.  If the records could not be obtained, the remand instructed that a formal determination be issued and documented within the claims file.  The record reflects that VA treatment records dated from September 2011 to the present are associated with the file.  The record further reflects that in January 2013, the AMC requested records dated from 1966 to 1999.  No records, however, have been associated with the file, and there is no negative response from the VAMC indicating that the records are unavailable.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency.  See 38 C.F.R. § 3.159(c)(2).  The Board observes that it is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board and the RO with remand directives is neither optional nor discretionary. Where the remand of the Board (or the Court) is not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Thus, the AMC should again request these records until further efforts are futile. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain copies of all VA treatment records pertaining to treatment for bilateral hearing loss and acquired psychiatric disorders from the Oklahoma City VAMC dated 1966 to 1999.  All records received must be associated with the claims file.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Then, the AMC should readjudicate the claims.  If the benefits sought are not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


